DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/17/2020 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12-20, they recite the limitation of “The system".  There is insufficient antecedent basis for this limitation in the claim(s).  In addition, the limitation is inconsistent with 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 11 and 17-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by GANONG, III et al. (IDS: US 2014/0278435, hereinafter referenced as GANONG).
As per claim 1, GANONG discloses ‘methods and apparatus for detecting a voice command’ (title) for ‘monitoring an acoustic environment of a mobile device operating in a low power mode’ (abstract), comprising:
during a trigger phrase (‘voice command’ referred to ‘voice trigger’, i.e. ‘speaking a specific, designated word or phrase’) enrollment (read on ‘training’) process, (p(paragraph)26-p27, p91, p177-p178): 
receiving (or ‘input’), at a speech recognition-enabled electronic device (such as ‘mobile device’ with ‘speech processing stages’ including ‘speech recognition processes’) associated a user, audio (‘acoustic input’ or at least one of ‘example inputs’, or ‘received audio signal’) corresponding to the user  (or the ‘speaker’ or ‘owner’ of the device) speaking a trigger phrase (read on ‘voice command’ as being ‘voice trigger’) (Fig. 2, p91, p118-119, p177-p178; wherein ‘speaker recognition techniques’ used ‘as part of the process of determining whether acoustic input includes an actionable voice command’ by matching ‘a biometric signature’ or ‘voice or ‘from one or more other speakers’, implies the recognized/verified specific user/speaker is necessarily registered during enrollment/training process); and 
training, by the speech recognition-enabled electronic device (same above), using the audio corresponding to the user speaking the trigger phrase (same above), the trigger phrase model (read on ‘statistical model’ or ‘classifier’ corresponding ‘voice command’ as being ‘voice trigger’ with ‘biometric signature’ or ‘voice print’) to adapt (read on ‘speaker recognition techniques’ used ‘as part of the process of determining whether acoustic input includes an actionable voice command’) to a voice (read on ‘acoustic input’, or ‘training inputs’ corresponding to ‘words’ of the ‘voice command’ as being ‘voice trigger’) of the user (such as ‘the owner’ of ‘the mobile device’, or the specific/particular ‘user’/‘speaker’ to be verified /recognized with ‘speaker recognition’) of the speech recognition-enabled device (same above) and detect (or ‘monitor’, or ‘compared’ and/or recognized’) the trigger phrase (same above) in utterances (‘speech’ in  ‘acoustic input’) spoken by the user (same above), (p91, p177-p178, p50-p51, p118-p119); 
wherein the speech recognition-enabled electronic device, while in a sleep mode (or ‘low power mode’), is configured to use (or ‘utilized’, or ‘match’) the trigger phrase model (same above) trained (or ‘learned’) during the trigger phrase enrollment process (same above) (Fig. 2, p50-p51, p59, p91, p118-p119, p177-p178) to: 
reject (read on ‘disregards’ in a broad sense) the trigger phrase when spoken (same above) in utterances (‘acoustic input’) by people (‘one or more other speakers’) other than (‘not 
wake from the sleep mode when the trigger phrase (same above) is spoken (or/and ‘recognized’) in utterances (‘acoustic input’) by the user of the speech recognition-enabled electronic device (same above), the sleep mode comprising a power-saving mode of operation in which one or more parts of the speech recognition-enabled electronic device are in a low-power state or powered off (p2, p28-p33, p47-48, 50-51, p59, p91, p118-p119). 
As per claim 7 (depending on claim 1), GANONG further discloses “the speech recognition-enabled electronic device comprises a battery for powering the speech recognition-enabled electronic device” (p28-p29, p74). 
As per claim 8 (depending on claim 1), GANONG further discloses “the speech recognition-enabled electronic device comprises a Wi-Fi transceiver (read on ‘wireless transceiver’ with ‘Wi-Fi’) configured to conduct Wi-Fi communications with access points” (p42). 
As per claim 9 (depending on claim 1), GANONG further discloses “the speech recognition-enabled electronic device comprises a microphone and one or more audio output devices (such as ‘one or more speakers’)” (p41). 
As per claims 11 and 17-19, they recite a device (apparatus), as best understood in view of claim rejection under 35 USC 112 (b), see above, wherein claimed “the system” in dependent claims is referred to/interpreted as “the device” hereinafter). The rejection is based on the same reason(s) described for claim 1 and 7-9 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein GANONG also discloses additional .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GANONG in view of GOMAR (IDS: US 2013/0225128). 
As per claim 2 (depending on claim 1), GANONG does not expressly disclose during the enrollment (training) process “prompting, by the speech recognition-enabled electronic device, the user to speak the trigger phrase.”  However, the same/similar concept/feature is well known in the art as evidenced by GOMAR who in the same/similar field of endeavor, discloses ‘system and method for speaker recognition on mobile devices’ (title), comprising ‘receive speech utterances from a user via a microphone on the mobile device' and 'enrollment and learning (training) software module’ determining ‘when a voice biometric print has met at least a quality threshold before storing it on the mobile device’ (p24), ‘prompt’ that is a spoken or text-based phrase which is provided to a user in order to prompt the user to utter (speak) the specific phrase (p87), having ‘enrollment process’ including ‘prompting the user to speak one or 
As per claim 12 (depending on claim 11), the rejection is based on the same reason described for claim 2, because it also reads on the limitation(s) of claim 12.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over GANONG in view of admitted prior art (see section of “Background” of the specification, p3-p6) hereinafter referenced as Admission. 
As per claim 3 (depending on claim 1), GANONG does not expressly disclose “the user is located in an acoustically quiet environment while speaking the trigger phrase during the trigger phrase enrollment process.”  However, the same/similar concept/feature is well known in the art as evidenced by Admission, which teaches that ‘the enrollment process …involves the user being prompted to say the rigger phrase multiple times (e.g., three times) (and/or with ‘three  
As per claim 4 (depending on claim 1), the rejection is based on the same reason described for claim 3, because it also reads on the limitation(s) of claim 4.
  As per claim 5 (depending on claim 4), the rejection is based on the same reason described for claim 3, because it also reads on the limitation(s) of claim 5.
As per claims 13-15 (depending on claim 11), the rejection is based on the same reason(s) described for claims 3-5, because the claims recite the same/similar limitation(s) as claims 3-5 respectively.

Claims 6,10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GANONG in view of WU et al. (US 2013/0201155) hereinafter referenced as WU. 
As per claims 6 and 10 (depending on claim 1), GANONG does not expressly disclose “the speech recognition-enabled electronic device comprises a personal media player” or “a capacitive sensor.” However, the same/similar concept/feature is well known in the art as evidenced by WU who discloses ‘finger identification on a touchscreen’ (title) used in/at ‘mobile computing devices’ that comprises ‘portable media players’ (read on personal media player), 
As per claims 16 and 20 (depending on claim 11), the rejection is based on the same reason(s) described for claims 6 and 10, because the claims recite the same/similar limitation(s) as claims 6 and 10 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,777,190 hereinafter referenced as P190. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
claims 1-2, comparison of limitations between the claim of instant application and claim(s) of P190 as following: 
Claims of instant application
Claims of P190
1. A method of training a trigger phrase model, the method comprising: 

during a trigger phrase enrollment process:

(From claim 2. 
…
prompting, by the speech recognition-enabled electronic device, the user to speak the trigger phrase)







receiving, at a speech recognition-enabled electronic device associated a user, audio corresponding to the user speaking a trigger phrase; and 






training, by the speech recognition-enabled electronic device, using the audio corresponding to the user speaking the trigger phrase, the trigger phrase model to adapt to a voice of the user of the speech recognition-enabled device and detect the trigger phrase in utterances spoken by the user, 

wherein the speech recognition-enabled electronic device, while in a sleep mode, is configured to use the trigger phrase model trained during the trigger phrase enrollment process to: 


reject the trigger phrase when spoken in utterances by people other than the user of the speech recognition-enabled electronic device; and 

wake from the sleep mode when the trigger phrase is spoken in utterances by the user of the speech recognition-enabled electronic device, the sleep mode comprising a power-saving mode of operation in which one or more parts of the speech recognition-enabled electronic device are in a low-power state or powered off. 












during a trigger phrase enrollment process: 



prompting, by a speech recognition-enabled electronic device, a first user of the speech recognition-enabled electronic device to speak a training phrase; 

receiving, at the speech recognition-enabled electronic device, a first audio signal corresponding to the first user speaking the training phrase; 

determining, by the speech recognition-enabled electronic device, a first number of frames in the first audio signal that have a measure of noise variability of background noise exceeding a noise variability threshold; determining, by the speech recognition-enabled electronic device, a second number of frames in the first audio signal that have voice activity; and 

training, by the speech recognition-enabled electronic device, with the first audio signal corresponding to the first user speaking the training phrase, the trigger phrase model to adapt to a voice of the user of the speech recognition-enabled device and detect a trigger phrase in an utterance, 

wherein the speech recognition-enabled electronic device, upon detecting the trigger phrase in utterances while in a sleep mode, is configured to use the trigger phrase model 

reject the trigger phrase when the trigger phrase is detected in utterances spoken by people other than the first user of the speech recognition-enabled electronic device; and 

wake from the sleep mode when the trigger phrase is detected in utterances spoken by the first user of the speech recognition-enabled electronic device, the sleep mode comprising a power-saving mode of operation in which one or more parts of the speech recognition-enabled electronic device are in a low-power state or powered off, and 

wherein training the trigger phrase model with the first audio signal comprises training the trigger phrase model with the first audio signal when the first number of frames in the first audio signal is less than a threshold value and when the second number of frames in the first audio signal is within a frame count threshold range. 


Based on above limitations comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the limitations of claim 1-2 of instant application would be anticipated by or read on corresponding limitations of claim 1 of P190 respectively, and variation(s) from of the limitations of claim 1 of P190 to the limitations of claims 1-2 of the instant application could/would be implemented within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 11-12, they recite a device (apparatus). The rejection is based on the same reason(s) described for claims 1-2 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
February 26, 2022
/QI HAN/Primary Examiner, Art Unit 2659